Citation Nr: 1647972	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  14-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1946 to January 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims resides with the Chicago, Illinois RO.  

In May 2016, the Veteran's claims were remanded for additional development.  

As noted at the time of the May 2016 remand, the issues of entitlement to nonservice-connected pension and special monthly pension (SMP) were raised in a June 2012 report of contact, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.

2.  The Veteran's tinnitus did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been associated with the claims file.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to the claims being decided herein, the Board remanded the claims to obtain VA treatment records.  The AOJ obtained VA treatment records which were associated with the claims file.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309 (a) (2015). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records could not be obtained due to a fire at the National Personnel Records Center (NPRC).  In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In a case like this in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

For historical purposes, the Veteran submitted a claim of entitlement to service connection for hearing loss and tinnitus in May 2010.  The Veteran indicated on his VA Form 21-526 that he had hearing loss since 1957 and tinnitus since 2005.  
The claims were denied in a June 2011 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  
	
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Post service VA treatment reports reflect that the Veteran was reported to have good hearing acuity in October 2001.  In July 2003, the Veteran denied tinnitus.  In July 2005, the Veteran reported reduced hearing in both ears with a gradual onset.  He was assessed with mild-to-moderate sloping sensorineural hearing loss bilaterally.  He denied a history of tinnitus at that time.  In June 2007, the Veteran again denied tinnitus.  In October 2008, the Veteran was seen for right-sided pulsatile tinnitus with his heartbeat, especially when lying down and aural fullness.  He denied ringing/buzzing tinnitus.  In December 2008, the Veteran denied hearing loss and tinnitus.     

At a VA audiological examination in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
65
70
LEFT
40
45
55
55
65

Speech discrimination testing was 74 percent in the right ear and 76 percent in the left ear.  The examiner reviewed the Veteran's claims file and relevant medical history and noted that the Veteran denied tinnitus at VA in July 2005 and June 2007.  The Veteran reported military noise exposure from vehicles as a truck driver and from firing ranges when driving troops to and from firing ranges.  Post-service occupational noise exposure included work in a steel mill for thirty-two years and construction work for five years.  Recreational noise exposure included a past use of firearms.  The Veteran reported tinnitus but was unsure of the date of onset of tinnitus.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted that tinnitus is as likely as not a symptom associated with hearing loss.  The examiner opined that hearing loss and tinnitus are less likely than not caused by or as a result of military noise exposure.  The examiner's rationale was that there is no documentation of hearing loss or tinnitus at a time near that which the Veteran was in military service and the Veteran has a long history of civilian noise exposure.  Additionally, the Veteran denied tinnitus in 2005 and 2007.  

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  This is so because following service, the first medical evidence of bilateral hearing loss did not appear until 2005 (decades after separation from service), when the Veteran was evaluated at VA and the first medical evidence of tinnitus was in October 2008 (decades after separation from service), when the Veteran was seen for a report of right-sided pulsatile tinnitus. 

As such, there is no medical evidence showing that hearing loss or tinnitus was diagnosed either during service or within a year of service.  Likewise, bilateral hearing loss and tinnitus have not been continuous since service, as the medical evidence following service shows that the Veteran denied hearing loss in 2001 and tinnitus in 2003, 2005, and 2007. 

Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report that he has tinnitus, Charles v. Principi, 16 Vet. App. 370 (2002), the record reflects that he specifically denied tinnitus at VA in 2003, 2005, and 2007.

Therefore, the 38 C.F.R. § 3.303 (b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and tinnitus and the Veteran's service including military noise exposure.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's tinnitus and hearing loss disability and his period of service.  The principal evidence weighing against the Veteran's claims is the opinion of the VA examiner.  As recounted above, the Board obtained a VA examination and opinion to investigate the etiology of the Veteran's bilateral hearing loss and tinnitus.  Unfortunately, while the VA examiner confirmed that the Veteran did have a hearing loss disability for VA purposes and tinnitus, the July 2010 VA examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  The examiner provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were the result of his military noise exposure.  In providing the July 2010 opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure and provided a complete rationale for the negative opinion. 

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity and ringing in his ears.  Yet, aside from statements that he was exposed to military noise during service, the Veteran has not provided any extensive descriptions of any changes in hearing acuity or ringing in his ears during service.

The Veteran is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such determination require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report that he has tinnitus, Charles v. Principi, 16 Vet. App. 370 (2002), the record reflects that he specifically denied tinnitus at VA in 2003, 2005, and 2007.

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss and tinnitus.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus either began during or were otherwise caused by his military service including noise exposure therein.  Therefore, the criteria for service connection have not been met, and the Veteran's claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


